 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                                  Case No.: 1:19-CV-00275-LJO-JLT

12                Plaintiff,                                    ORDER TO THE PLAINTIFF TO SHOW
                                                                CAUSE WHY SANCTIONS SHOULD NOT
13                v.                                            BE IMPOSED FOR THE FAILURE TO
                                                                SERVE THE SUMMONS AND COMPLAINT
14   DONALD R. RICHARDSON, et al.,

15
                  Defendants.
16

17           The Court has granted the plaintiff’s extensions of time to serve Donald Richardson (Docs. 12,

18   18, 21). Since April 2019, the plaintiff has reported difficulties in serving Mr. Richardson who resides in

19   Belize (Doc. 15 at 2). Nevertheless, the plaintiff last requested an extension of time to January 31, 2020

20   to effect service (Doc. 20 at 3). Though the Court surmises the difficulties in service have continued, the

21   plaintiff has failed to file a proof of service or an explanation of the current state of these difficulties.

22   Therefore, within 14 days, the plaintiff SHALL show cause in writing why sanctions should not be

23   imposed for the failure to comply with the Court’s orders and to prosecute this action.

24
     IT IS SO ORDERED.
25

26       Dated:        February 11, 2020                          /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
27
28
